Citation Nr: 1030774	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-03 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than May 24, 2004, for a 
30 percent evaluation for residuals status post thoracotomy with 
pleural effusion, right, and pleural peel, recurrent bronchitis 
(respiratory disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 
1967 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

As support for his claim, the Veteran testified at a hearing at 
the RO in September 2006, before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a Travel 
Board hearing.  


FINDINGS OF FACT

1.  The Veteran filed a claim for increased rating of his 
respiratory disability on May 24, 2004.

2.  It was not factually ascertainable that the Veteran met the 
30 percent level for coronary artery disease during May 2003 to 
May 2004.

3.  The Veteran first established entitlement to a higher 30 
percent rating for his respiratory disability on August 2, 2004.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than May 
24, 2004, for the assignment of the higher 30 percent rating for 
the respiratory disability.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.156, 3.400, 4.1-4.7, 4.21, 4.97, 
Diagnostic Code 6600 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May and July 
2006, and June 2009.  These letters informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
It should also be noted that his appeal is for an earlier 
effective date, the final downstream element of his claim, which 
initially arose in the context of establishing his underlying 
entitlement to an increased disability rating for coronary artery 
disease, which since has been granted.  And in Goodwin v. Peake, 
22 Vet App 128 (2008), the Court held that once a decision 
awarding service connection, a disability rating (or, here, a 
higher form of a disability rating), and an effective date has 
been made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim as it arose 
in its initial context already has been substantiated.  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of disagreement 
(NOD) has been filed, for example contesting a downstream issue 
such as the effective date assigned for the award, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the Appellant, including as to what 
evidence is necessary to establish a more favorable decision with 
respect to downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran received this required notice concerning the 
downstream effective date element of his claim, in the January 
2007 SOC, including apprising him that evidence of an earlier-
filed claim, which did not become final and binding on him based 
on the evidence then of record, is needed to substantiate his 
claim for an earlier effective date.  See, too, Huston v. 
Principi, 17 Vet. App. 195 (2003).  He also received notice of 
the downstream element of effective date assignment in the May 
and July 2006 VCAA notice.

VA also has a duty to assist the Veteran in developing his claim.  
This duty includes assisting him in the procurement of records 
and providing an examination when necessary to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudicing him.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1102.  
The Veteran submitted private treatment records, personal 
statements and personal hearing testimony.  The RO arranged for a 
VA compensation examination is August 2004.  Significantly, he 
has not identified, and the record does not otherwise suggest, 
any additional existing evidence that is necessary for a fair 
adjudication of his claim that has not been obtained.  Hence, no 
further notice or assistance to him is required to fulfill VA's 
duty to assist in developing his claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. 183.


II.  Analysis-Entitlement to an Effective Date Earlier than May 
24, 2004, for a 30 Percent Evaluation for Respiratory Disability

In an October 2004 rating decision, the RO increased the 
Veteran's rating for the service-connected respiratory disability 
from 0 percent to 30 percent, assigned under 38 C.F.R. § 4.97 
(respiratory system diseases), DC 6600 for chronic bronchitis.  
The RO assigned an effective date of May 24, 2004 for this 
increased rating.  

Generally, the effective date of an award of a claim is the date 
of receipt of the claim application or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).  VA is not required to 
anticipate any potential claim for a particular benefit where no 
intention to raise it was expressed.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

The pertinent criteria for the effective date of an award for an 
increase in disability compensation are found in 38 U.S.C.A. § 
5110(b)(2) (West 2002) and 38 C.F.R. §§ 3.400(o)(1), 3.400(o)(2) 
(2009).  However, 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability rating.  
Otherwise the general default rule for earlier effective dates 
applies.  See 38 C.F.R. § 3.400(o)(1) (2009); Harper v. Brown, 10 
Vet App 125, 126 (1997).  

Thus, three possible dates may be assigned depending on the facts 
of the case, in the context of claims for an earlier effective 
date for an increased rating:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2009).

Essentially two theories of entitlement exist in this case.  
First, whether an increased rating claim was filed prior to May 
24, 2004; and second, whether there is any evidence that the 
Veteran's service-connected respiratory disability warranted the 
assignment of a 30 percent evaluation during the one year period 
prior to the date of claim.  The Board notes that the controlling 
issues in this case are therefore (1) the date on which the 
Veteran initiated his increased rating claim for respiratory 
disability and (2) the date on which entitlement to a 30 percent 
evaluation for respiratory disability was factually 
ascertainable.  38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400.

As such, the initial inquiry is whether an increased rating claim 
for a respiratory disability, either formal or informal, was 
filed prior to May 24, 2004.  
The Board inspected all communications following the initial 
grant of service connection in the October 1981 rating decision.  
However, the Board's review of the record does not reveal any 
earlier claims for a higher rating for his service-connected 
respiratory disability, prior to the May 24, 2004 claim.  
38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. 
32, 35; Talbert, 7 Vet. App. at 356-57.  And the claim is 
correctly noted to have been received on May 24, 2004, as there 
is a date-stamp of May 24, 2004 for a written statement seeking 
an "increase for s/c [(service-connected)] lung condition."  
The Board necessarily finds that May 24, 2004 is the 
earliest date of receipt of his increased rating claim.  

This being so, the Board turns its attention to whether there is 
any evidence of a factually ascertainable increase in severity of 
his respiratory disability to the 30 percent disabling level, in 
the one year period prior to May 2004-so, from May 2003 to May 
2004.  38 C.F.R. § 3.400(o)(2)

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009).  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The Veteran's respiratory disability has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.97 (respiratory system), 
Diagnostic Code (DC) 6600, for chronic bronchitis (2009).  

Under that code, chronic bronchitis with pulmonary function test 
(PFT) showing Forced Expiratory Volume at one second (FEV-1) of 
71 to 80 percent predicted, FEV-1/Forced vital capacity (FVC) of 
71 to 80 percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 
80 percent predicted warrants a 10 percent rating.

A FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56 to 65 percent predicted warrants a 30 
percent rating.

A FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 
percent, DLCO (SB) of 40 to 55-percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) warrants a 60 percent rating.  

A FEV-1 less than 40 percent of predicted value, FEV-1/FVC less 
than 40 percent, DLCO (SB) less than 40-percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy warrants a 100 percent rating.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (2009). 

During the pendency of this appeal, the regulations pertaining to 
the evaluation of respiratory conditions were amended, effective 
October 6, 2006.  See 71 Fed. Reg. 52457- 52460 (2006) (presently 
codified at 38 C.F.R. § 4.96 (2009)).  Nonetheless, the change in 
the regulations did not alter any of the specific criteria listed 
in 38 C.F.R. § 4.97, Diagnostic Code 6600.  

A review of the competent evidence of record shows it is not 
factually ascertainable that his respiratory disability warranted 
the assignment of a 30 percent evaluation during the one year 
period prior to the date of the May 2004 claim.  Concerning this, 
none of the competent evidence during May 2003 to May 2004 meets 
the criteria for a higher 30 percent rating for his respiratory 
disability under DC 6600.  As mentioned, a 30 percent rating 
under DC 6600 requires pulmonary function test (PFT) results of a 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56 to 65 percent predicted.  But, here, 
this cannot possibly be established within the given time frame 
because there simply is no pulmonary function test evident 
between May 2003 and May 2004.  And the Veteran is simply not 
competent to establish these findings by mere subjective 
assertions of long-standing respiratory problems or even by 
showing general pulmonary treatment by private physician records.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  Rather, the Veteran had to establish the criteria 
for a 30 percent rating by showing sufficient PFT results, which 
again, are nonexistent during the one year period prior to the 
May 2004 increased rating claim.  

Therefore, the Board also finds it was not factually 
ascertainable that the Veteran had respiratory disability meeting 
the 30 percent criteria under DC 6600, during May 2003 to May 
2004.  An increase in severity to 30 percent was not factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); See Harper v. Brown, 10 Vet. App 125, 126.  



Rather, it appears that the severity of the Veteran's heart 
condition first noticeably increased on August 2, 2004, the date 
of the last VA pulmonary compensation examination, which included 
pulmonary function testing.  Specifically, the PFT of the August 
2004 VA examination found that the Veteran's respiratory 
disability showed a post-bronchodilator measure of FEV1 of 80 
percent and FEV1/FVC of 67 percent.  So, the FEV1/FVC score of 67 
percent clearly fell in the required range required by DC 6600, 
of 56 to 70 percent, thus entitling the Veteran to a 30 percent 
rating under DC 6600.  

Consequently, applying the general default rule for earlier 
effective dates, the effective date of an award for an increase 
in disability compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  Here, the date 
entitlement arose (August 2, 2004) is clearly later in time than 
the date of receipt of the increased rating claim (May 24, 2004).  
So, applying the general rule, the correct effective date would 
actually be August 2, 2004, so later than the date currently 
assigned.  However, the Board will not proceed to disturb the May 
24, 2004 effective date that the RO has already assigned for the 
30 percent rating for the respiratory disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier than 
May 24, 2004, for the award of the 30 percent disability rating 
for the respiratory disability.  And as the preponderance of the 
evidence is against the claim, there is no reasonable doubt to 
resolve in the Veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

The claim for entitlement to an effective date earlier than May 
24, 2004, for a 30 percent evaluation for respiratory disability, 
is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


